John H. Lively The Law Offices of John H. Lively & Associates, Inc. A Member Firm of The 1940 Act Law Group 11300 Tomahawk Creek Parkway, Suite 310 February 28, 2014 Gardner Lewis Investment Trust 285 Wilmington-West Chester Pike Chadds Ford, PA 19317 Ladies and Gentlemen: We hereby consent to the use of our name and to the reference to our firm under the caption “Management of the Fund – Legal Counsel” in each Statement of Additional Information for the series portfolios of Gardner Lewis Investment Trust (the “Trust”), which is included in Post-Effective Amendment No. 42 to the Registration Statement under the Securities Act of 1933, as amended (No. 33-53800), and Amendment No. 43 to Registration Statement under the Investment Company Act of 1940, as amended (No. 811-07324), on Form N-1A of the Trust. Sincerely, /s/ John H. Lively The Law Offices of John H. Lively & Associates, Inc.
